          Case 21-03791 Document 104 Filed in TXSB on 08/31/21 Page 1 of 5
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                                  August 31, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al., 1                                CASE NO.: 21-32351
            Debtors.                                                 (Jointly Administered)

LIMETREE BAY REFINING, LLC                                           Adv. Pro. 21-03791
                             Plaintiff,

         v.


BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE,


                             Defendants.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
        Case 21-03791 Document 104 Filed in TXSB on 08/31/21 Page 2 of 5




           STIPULATION AND AGREED ORDER AMONG THE
     DEBTOR AND THE BERMUDA INSURERS TO VACATE THE ORDER
  COMPELLING ATTENDANCE OF THE DEBTOR’S INSURERS AT MEDIATION
                                  (Docket Nos. 101 and 103)
       Limetree Bay Refining, LLC (the “Limetree Refining,” or the “Debtor”) and counsel

for the following insurers: Arch Reinsurance Ltd., Chubb Bermuda Insurance Ltd., Endurance

Specialty Insurance Ltd., Liberty Specialty Markets Bermuda Ltd., Markel Bermuda Ltd., XL

Bermuda Ltd., Argo Re Ltd., Oil Casualty Insurance, Ltd. (“OCIL”) and Hamilton Re Ltd.

(collectively, the “Bermuda Insurers”), by way of special appearance, and solely for the purposes

of contesting jurisdiction and proper service of process, hereby enter into this stipulation and

agreement to vacate this Court’s Mediation Order, Docket No. 101 ( “Stipulation and Agreed

Order”). In support of this Stipulation and Agreed Order, the Debtor and Bermuda Insurers

state as follows:

       The Debtor is presently engaged in a mediation (the “Mediation”) before the Hon. Judge

Isgur (the “Mediator”), concerning claims arising from the class action litigation styled Cotton

v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00261 (D.V.I.) (the “Cotton Class Action”),

Shirley v. Limetree Bay Ventures LLC, Case No. 1:21-cv-00259 (D.V.I.) (the “Shirley Class

Action”), and Boynes v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00253 (D.V.I.) (the

“Boynes Class Action”).      On August 27, 2021, the Court entered its Order Compelling

Attendance of Debtor’s Insurers at Mediation, Dkt. 101 (the “Mediation Order”).

       Certain international insurers have alleged that the Court’s Mediation Order is void for

lack of jurisdiction. Judge Isgur has suggested that he would be pleased to communicate with

those insurers through certain attorneys as intermediaries. All other parties have agreed to

participate voluntarily in the Mediation. Accordingly, the Mediation Order is no longer required,




                                                 2
                                          4840-8464-6137.2
        Case 21-03791 Document 104 Filed in TXSB on 08/31/21 Page 3 of 5




and is hindering the progress of the Mediation.          The Debtors and the insurers, by special

appearance, request entry of this attached order.

       NOW THEREFORE, in consideration of the foregoing recitals, which are incorporated

into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:

       1.      Pursuant to the Parties’ stipulation, and based on the mutual assurances and

reservations of rights provided herein, the Mediation Order is vacated.

       2.      Although the Mediation Order is vacated, parties may voluntarily attend

Mediation with Judge Isgur, through counsel, and without waiving any rights to contest

jurisdiction, service or otherwise. Judge Isgur will have all of the protections and immunities of

a bankruptcy judge when serving as Mediator in this case.

IT IS SO ORDERED.


Signed: ________________,
  Signed:  August 31, 2021. 2021
       Houston, Texas                         DAVID R. JONES
                                              CHIEF, UNITED STATES BANKRUPTCY
                                               ____________________________________
                                              JUDGE
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                    3
                                           4840-8464-6137.2
     Case 21-03791 Document 104 Filed in TXSB on 08/31/21 Page 4 of 5




STIPULATED AND AGREED TO ON THIS 31st DAY OF AUGUST, 2021


                                           BAKER & HOSTETLER LLP


                                            /s/ Jimmy D. Parrish
                                           Elizabeth A. Green, Esq.
                                           Fed ID No.: 903144
                                           Jimmy D. Parrish, Esq.
                                           Fed. ID No. 2687598
                                           SunTrust Center, Suite 2300
                                           200 South Orange Avenue
                                           Orlando, FL 32801-3432
                                           Telephone: 407.649.4000
                                           Facsimile: 407.841.0168
                                           Email: egreen@bakerlaw.com
                                                   jparrish@bakerlaw.com


                                           BAKER & HOSTETLER LLP
                                           David J. Richardson, Esq.
                                           CA Bar No. 168592
                                           Lauren Attard, Esq.
                                           CA Bar No. 320898
                                           11601 Wilshire Blvd., Suite 1400
                                           Los Angeles, CA 90025
                                           Telephone: 310-820-8800
                                           Facsimile: 310-820-8859
                                           E-mail: drichardson@bakerlaw.com
                                           E-mail: lattard@bakerlaw.com
                                           Proposed Counsel for the Debtors and Debtors
                                           in Possession




                                       4
                                4840-8464-6137.2
Case 21-03791 Document 104 Filed in TXSB on 08/31/21 Page 5 of 5




                                      CLYDE & CO. US LLP


                                        /s/ Paul Koepff
                                      Paul Koepff, Esq.
                                      The Chrysler Building
                                      405 Lexington Avenue
                                      New York, NY 10174
                                      Telephone: 1.212.710.3900
                                      Facsimile: 1.212.710.3950
                                      Email: paul.koepff@clydeco.us
                                      Specially Appearing for Arch Reinsurance
                                      Ltd., Chubb Bermuda Insurance Ltd.,
                                      Endurance Specialty Insurance Ltd., Liberty
                                      Specialty Markets Bermuda Ltd., Markel
                                      Bermuda Ltd., XL Bermuda Ltd., Argo Re
                                      Ltd., and Hamilton Re Ltd.



                                      PAUL FRANK + COLLINS P.C.


                                      __/s/ Nolan C. Burkhouse________
                                      Nolan C. Burkhouse, Esq.
                                      One Church Street | P.O. Box 1307
                                      Burlington, Vermont 05402-1307
                                      Telephone: 1.802.658.2311
                                      Facsimile: 1.802.658.0042
                                      Email: nburkhouse@pfclaw.com
                                      Specially Appearing for Oil Casualty
                                      Insurance, Ltd.




                                  5
                           4840-8464-6137.2
